The opinion of the court was delivered by
Hornblower, C. J.
This case is too plain to admit of doubt. By the very terms of the statute, Rev. Laws 639, sec. 34, the defendants are confined to their plea of title. The legislature intended, by permitting a defendant to plead title and give bond, in the manner prescribed in the act, to afford him an opportunity of having his title tried in a court of competent jurisdiction, but not for the purpose of getting a trial in this court upon any other ground of defence. The course attempted by the defendants, would convert the proceeding into a means of simply changing the jurisdiction, for the purpose of a trial in this court upon any issue that might be formed. The cases are all against the defendants. Westervelt v. Merenus, 2 Penn. Rep. 693; Strong v. Smith, 2 Caines Rep. 28; Snedicker v. White, 6 Halst. 87; Marsh v. Berry, 7 Cowen Rep. 344; Ellet & al. v. Pullen, 7 Halst. 357, 359, 362. The plea must be stricken out with costs.